                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

MITCHELL MODISETT, JEFF                             §
WILLOUGHBY, GLEN FORD, JEFF                         §
GADDIS, WILLIAM MCDONALD, FRED                      §
MARSHALL, ON BEHALF OF                              §
THEMSELVES AND ALL OTHERS                           §
SIMILARLY SITUATED,
                                                    §
                                                    §
                Plaintiffs,
                                                    §
                                                    § Case No. 2:18-CV-00389-JRG-RSP
v.
                                                    §
                                                    §
DELEK REFINING, LTD.,
                                                    §
                                                    §
                Defendant.

                                  MEMORANDUM ORDER

       This is a collective action filed by six named Plaintiffs (“Plaintiffs”) against Defendant

Delek Refining, Ltd. (“Delek”) under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b),

seeking to represent all other similarly situated past and present employees … who have not been

paid their wages and overtime wages for all time worked in excess of 40 hours per workweek.”

Coll. Act. Compl., (Dkt. No. 1 at ¶ 2). In their Complaint, Plaintiffs “seek to represent similarly

situated current or former employees … at the Delek refineries located in Tyler, Texas, Big Spring,

Texas, El Dorado, Arkansas, and Krotz Springs, Louisiana. (Id. at ¶ 5).

       Delek points out that in Plaintiffs’ motion for notice to potential plaintiffs (Dkt. No. 17),

Plaintiffs now only seek to represent current or former employees at the Delek refinery located in

Tyler. (Dkt. No. 24 at 3). Because all the events, parties, witnesses, documents, and physical

evidence are located in the Tyler Division, Delek moves to transfer venue from the Marshall

Division to the Tyler Division of the Eastern District of Texas pursuant to 28 U.S.C. § 1404(a).

(Id.). This argument overlooks the rule that transfer motions are decided on the basis of the facts
                                                1
and record as it stood at the time the lawsuit was filed. This case has not been limited to only

employees of the Defendant’s Tyler refinery.

                                                 DISCUSSION

A. Proper Venue

        The venue statute permits a district court to transfer a case to another district or division

“[f]or the convenience of parties and witnesses” and “in the interests of justice.” 28 U.S.C.

§ 1404(a). The preliminary question under § 1404(a) is whether the case “might have been

brought” in the destination venue. In re Volkswagen of Am., Inc., 545 F.3d 304, 312 (5th Cir. 2008)

(“Volkswagen II”); In re Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004) (“Volkswagen I”).

The parties do not dispute that the case could have been brought in either the Tyler Division or the

Marshall Division of the Eastern District of Texas.

B. Defendants’ Good Cause Burden

        Once the court resolves the preliminary jurisdiction question, the movant must meet its

“good cause” burden. Volkswagen II, 545 F.3d at 315 (emphasis added). The movant meets its

good cause burden by demonstrating that the transferee venue is clearly more convenient than the

venue chosen by the plaintiff. Id. “[W]hen the transferee venue is not clearly more convenient than

the venue chosen by the plaintiff, the plaintiff’s choice should be respected.” Id. The good cause

burden “reflects the appropriate deference to which the plaintiff’s choice of venue is entitled.” Id. 1

        “[T]he determination of ‘convenience’ turns on a number of private and public interest

factors, none of which are given dispositive weight.” Volkswagen I, 371 F.3d at 203 (quoting



1
  The heavy burden traditionally imposed upon defendants by the forum non conveniens doctrine was dropped in the
§ 1404(a) context. Volkswagen II, 545 F.3d at 314. The burden of a moving party in a § 1404(a) venue transfer motion
is “less demanding than that a moving party must meet to warrant a forum non conveniens dismissal,” i.e., a
substantially more convenient alternative. Id. Consequently, the avoidance of dismissal through § 1404(a) lessens the
weight to be given to Plaintiff’s choice of venue, requiring only a good cause demonstration from Defendants. See id.
at 314-15.

                                                         2
§ 1404(a)). Although these factors “are appropriate for most transfer cases, they are not necessarily

exhaustive or exclusive.” Volkswagen II, 545 F.3d at 315. Unless the balance of factors is strongly

in favor of the defendant, the plaintiff’s choice in forum should be respected. Gulf Oil Corp. v.

Gilbert, 330 U.S. 501, 508 (1947). The private and public interest factors apply as much to

transfers between divisions of the same district as to transfers from one district to another. In re

Radmax, Ltd., 720 F.3d 285, 288 (5th Cir. 2013). Ultimately, it is within a district court's sound

discretion to transfer venue under § 1404(a), but the court must exercise its discretion in light of

the particular circumstances of the case. Hanby v. Shell Oil Co., 144 F. Supp. 2d 673, 676 (E.D.

Tex. 2001).

        1. Private Interest Factors

       The private factors include: “(1) the relative ease of access to sources of proof; (2) the

availability of compulsory process to secure the attendance of witnesses; (3) the cost of attendance

for willing witnesses; and (4) all other practical problems that make trial of a case easy, expeditious

and inexpensive.” Volkswagen II, 545 F.3d at 315 (citing Piper Aircraft Co. v. Reyno, 454 U.S.

235, 241 n.6 (1981)).

                a. Sources of Proof

       For this factor to weigh in favor of transfer, the movant must demonstrate that transfer will

result in more convenient access to sources of proof. Remmers v. United States, No. CIV. A. 1:09-

CV-345, 2009 WL 3617597, at *4 (E.D. Tex. Oct. 28, 2009). Courts analyze this factor in light of

the distance that documents, or other evidence, must be transported from their existing location to

the trial venue. Uniloc USA, Inc. v. Activision Blizzard, Inc., No. 6:13-CV-256, 2014 WL

11609813, at *2 (E.D. Tex. July 16, 2014) (citing Volkswagen II, 545 F.3d at 316) (noting that this

factor is still relevant even if documents are stored electronically). This factor turns upon which



                                                  3
party “most probably [has] the greater volume of documents relevant to the litigation and their

presumed location in relation to the transferee and transferor venues.” Id. (citing In re Nintendo

Co., 589 F.3d 1194, 1199 (Fed. Cir. 2009); In re Genentech, Inc., 566 F.3d 1338, 1345 (Fed. Cir.

2009); and Volkswagen II, 545 F.3d at 314–15). “Presumably, the bulk of the discovery material

relating to a corporate party is located at the corporate headquarters.” Uniloc USA, 2014 WL

11609813, at *2 (citing In re Acer Am. Corp., 626 F.3d 1252, 1256 (Fed. Cir. 2010)). The moving

party must identify sources of proof with enough specificity that a court can determine whether

transfer will increase the convenience of the parties. J2 Global Commc'ns, Inc. v. Proctus IP

Solutions, Inc., No. 6:08-CV-211, 2009 WL 440525, at *2 (E.D. Tex. Feb. 20, 2009). That access

to some sources of proof presents a lesser inconvenience now than it might have absent recent

developments does not render this factor superfluous.” Volkswagen II, 545 F.3d at 316.

       Delek argues that this factor weighs in favor of transfer because “[a]long with the events

and parties, all of the documents and physical evidence of this case are located in the Tyler

Division.” (Dkt. No. 24 at 7). Delek submits an affidavit from an HR manager, Haylee James,

listing four employees as potential witnesses and showing the cities where the Plaintiffs reside.

James Decl., (Dkt. No. 24-1).

       Plaintiffs identify one source of proof – pay records – and argue that the location of the pay

records should be given little weight in light of the advances in technology and electronic

transmission. (Dkt. No. 26 at 8). However, the Fifth Circuit has held that the location of sources

of proof remains a meaningful factor in the transfer analysis despite technological advances

regarding a document’s location. Volkswagen II, 545 F.3d at 316.

       In any case, Delek’s arguments fall short. Delek asks the Court to rely on the Plaintiffs’

cities of residence and the motion for notice (Dkt. No. 17) as a basis to transfer this action, but



                                                 4
Delek ignores the fact that there may be additional sources of proof beyond the Plaintiffs and the

four party witnesses identified in James’s declaration. This is a collective action in which

numerous putative plaintiffs may opt-in – these plaintiffs work in Texas, Arkansas, and Louisiana.

That Plaintiffs sought to notify a group of employees employed by Delek in Tyler, Texas, as

indicated in their motion for notice (Dkt. No. 17), does not mean that “this matter now only

concerns … Delek’s Tyler, Texas[] facility” (Dkt. No. 24 at 1). Discovery has yet to begin in this

case, and a determination of putative plaintiffs is yet to be made. Additionally, there are likely

non-party and party witnesses beyond just the four party witnesses discussed in James’s affidavit,

given that this action may include former and current employees at the Delek locations in Texas,

Arkansas, and Louisiana. Likewise, there are likely records maintained at each of the facilities in

those states. Thus, while evidence relating to most of the Plaintiffs may be located in Tyler, there

may be additional evidence relating to putative plaintiffs at Delek facilities in El Dorado, Arkansas

and Krotz Springs, Louisiana – a long distance from both the Tyler and Marshall Divisions, but

definitely closer to Marshall. Those facts make this factor neutral.

                b. Availability of Compulsory Process

       Rule 45 of the Federal Rules of Civil Procedure provides a district court with authority to

compel a witness or party to attend a trial, hearing, or deposition in four ways. First, a witness can

be compelled to attend a trial, hearing, or deposition “within 100 miles of where the person resides,

is employed, or regularly conducts business in person.” Fed. R. Civ. P. 45(c)(1)(A). Second, a

“party or a party’s officer” may be compelled to travel more than 100 miles to attend a trial,

hearing, or deposition “within the state where the person resides, is employed, or regularly

transacts business in person.” Fed. R. Civ. P. 45(c)(1)(B)(i). Third, nonparty witnesses may be

required to travel more than 100 miles to attend a trial within the state where they reside, are



                                                  5
employed, or regularly transact business in person if they would not “incur substantial expense”

as a result. Fed. R. Civ. P. 45(c)(1)(B)(ii). Finally, a district court has nationwide subpoena power

to compel non-party witnesses’ attendance at a deposition within 100 miles of where the witness

resides, is employed, or regularly transacts business in person. Fed. R. Civ. P. 45(a)(2), 45(c)(1).

       Delek argues that this factor is neutral because the Marshall Division is within 100 miles

of the Delek facility in Tyler, and thus most of the identified witnesses will be within the subpoena

power of either the Tyler Division or the Marshall Division. (Dkt. No. 24 at 7). Plaintiffs point out

that the only witnesses Delek focuses on are Delek’s own employees in Tyler, and the Court should

consider both party and non-party witnesses in finding this factor neutral. (Dkt. No. 26 at 6-7).

       The Court agrees with the parties’ conclusion – this factor is neutral. The four identified

witnesses to which Delek refers are all party witnesses in Tyler. These witnesses can be compelled

to attend trial in either Marshall or Tyler because both Divisions are within 100 miles of where the

parties are employed. As to the witnesses in Big Spring, Texas, those witnesses (both party and

non-party) can be compelled to travel to either Tyler or Marshall since both Divisions are here in

Texas. Witnesses in Arkansas and Louisiana could be beyond both Divisions’ subpoena power.

Accordingly, the Court finds that this factor is neutral.

                c. Costs for Witnesses

       When analyzing this factor, all parties and witnesses must be considered. Volkswagen I,

371 F.3d at 204. “When the distance between an existing venue for trial of a matter and a proposed

venue under § 1404(a) is more than 100 miles, the factor of inconvenience to witnesses increases

in direct relationship to the additional distance to be traveled.” Volkswagen I, 371 F.3d at 204-05.

The Fifth Circuit clarified that the 100–mile “threshold” in this factor has greater significance

when the distance is greater than 100 miles. In re Radmax, 720 F.3d at 289.



                                                  6
        Delek contends that this factor weighs in favor of transferring this matter to the Tyler

Division because none of the Plaintiffs or current opt-in plaintiffs live within the Marshall

Division, and the witnesses who are likely to provide relevant testimony all work or reside in the

Tyler Division. (Dkt. No. 24 at 7-8). Additionally, James states that “[s]hould the witnesses … be

called to testify at a hearing or trial in Marshall, more than 60 miles away from the [Delek] refinery

[in Tyler], their absence and distance could create a safety issue to the facility and to the

surrounding area.” (Dkt. No. 24-1 at ¶ 6). Plaintiffs respond that the “record is devoid of any

evidence establishing the cost of attendance for any non-party witnesses, which causes this factor

to be neutral to transfer.” (Dkt. No. 26 at 9).

        Delek does not acknowledge that all witnesses and parties must be considered in analyzing

this factor. Neither party has identified non-party witnesses, and Delek focuses solely on its own

employees in Tyler. Delek eschews consideration of witnesses and parties in Big Spring, Texas,

Arkansas, and Louisiana. All three locations are well beyond 100 miles from both Tyler and

Marshall. Thus, any witnesses and parties from these refineries will incur travel expenses no matter

if the case is tried in Marshall or Tyler. Because Delek fails to show that transfer would reduce the

total inconvenience for all parties and witnesses, this factor is neutral.

                 d. Other Practical Problems

        In considering whether the transferee court is clearly more convenient, the court considers

other practical problems that make trial of a case easy, expeditious, and inexpensive. In re

Volkswagen I, 371 F.3d at 203. “Practical problems include those that are rationally based on

judicial economy.” Eolas Technologies, Inc. v. Adobe Sys., Inc., 6:09-CV-446, 2010 WL 3835762

(E.D. Tex. Sept. 28, 2010), aff'd In re Google, Inc., 412 Fed. Appx. 295 (Fed. Cir. 2011). Judicial

economy is included in the consideration of the interest of justice. See Regents of the Univ. of Cal.



                                                   7
v. Eli Lilly & Co., 119 F.3d 1559, 1565 (Fed. Cir. 1997). Other practical problems include the

place of the alleged wrong, plaintiff’s choice of forum, and the possibility of delay. Empty Barge

Lines II, Inc. v. Fisher, 441 F. Supp. 2d 786, 796-99 (E.D. Tex. 2006). Indeed, the “place of the

alleged wrong is a significant factor in the transfer analysis.” Id. at 796. The plaintiff’s choice of

forum is given less weight when the plaintiff brings suit outside its home district and when most

of the operative facts occurred outside the district. Id. at 797. In terms of delay, a prompt trial is

not without relevance to the convenience of parties and witnesses and the interest of justice. Id. at

798. The Fifth Circuit has clarified that “the garden-variety delay associated with transfer is not to

be taken into consideration when ruling on a § 1404(a) motion to transfer.” In re Radmax, 720

F.3d at 289.

       Neither Delek nor Plaintiffs make any argument as to potential practical problems in

retaining this case in the Marshall Division. With no separate basis to support judicial economy or

some other practical problem which would result from transfer, the Court finds that this factor is

neutral.

           2. Public Interest Factors

       The public factors include: “(1) the administrative difficulties flowing from court

congestion; (2) the local interest in having localized interests decided at home; (3) the familiarity

of the forum with the law that will govern the case; and (4) the avoidance of unnecessary problems

of conflict of laws of the application of foreign law.” Volkswagen I, 371 F.3d at 203 (citing Piper

Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)).

                  a. Court Congestion

       “To the extent that court congestion is relevant, the speed with which a case can come to

trial and be resolved is a factor” in the transfer analysis. In re Genentech, 566 F.3d at 1347. Delek



                                                  8
concedes this factor is neutral. (Dkt. No. 24 at 9). Plaintiffs simply point out that this factor weighs

against transfer since Delek does not provide evidence of congestion in the Marshall Division.

(Dkt. No. 26 at 9). Without further analysis from the parties, and due to the speculative nature of

this factor in general, this factor is neutral.

                 b. Local Interest

        This factor analyzes the “factual connection” that a case has with the transferee and

transferor venues. Id. Local interests that could apply to any judicial district or division in the

United States are disregarded in favor of particularized local interests. In re TS Tech, 551 F.3d at

1321; Volkswagen II, 545 F.3d at 318.

        Delek argues that this factor weighs in favor of transfer because the Plaintiffs’ alleged

injuries occurred in the Tyler Division, and thus the Tyler Division has more local interest in this

case than the Marshall Division. (Dkt. NO. 24 at 8). Plaintiffs respond that this factor does not

weigh in favor of transfer because not all of the parties in this case reside in the Tyler Division and

not all of the putative plaintiffs reside in the Eastern District of Texas. (Dkt. No. 26 at 10). Plaintiffs

mention that one Plaintiff resides in Midland, Texas and other putative plaintiffs possibly live in

the Marshall Division. (Id.).

        Defendants are correct in noting that the factual connection should be considered, but the

factual connection in this case is not limited just to Tyler. As discussed above, this matter involves

a Plaintiff in Midland, within the Western District of Texas, and potentially involves putative

plaintiffs not only from Tyler, but from Big Spring, Texas, Arkansas, and Louisiana. Additionally,

as pointed out by Plaintiffs, putative plaintiffs may very well reside in a county within the Marshall

Division. There is a relevant connection between the events giving rise to this cause of action and

the Tyler Division, but the same can be said for the Marshall Division given that putative members



                                                    9
may reside in this Division. The alleged violation of the FLSA “calls into question the work and

reputation of several individuals residing in or near [this division] and who presumably conduct

business in [this] community.” In re Hoffmann-La Roche Inc., 587 F.3d 1333, 1336 (Fed. Cir.

2009). Accordingly, this factor is neutral.

                 c. Familiarity of the Forum with Law

        Plaintiffs’ claims are governed by FLSA. Both courts are capable of applying this law, and

therefore this factor is neutral.

                 d. Conflict of Laws
.
        Delek concedes this factor is neutral. (Dkt. No. 24 at 9). Plaintiffs concede that there are

no conflicts of law issues. (Dkt. No. 26 at 11). The Court finds that transfer would not present a

conflict of law issue and finds this factor neutral.

                                          CONCLUSION

        The private and public interest factors in this case demonstrate that the Tyler Division is

not more convenient than the Marshall Division: all eight factors are neutral. Delek has thus not

its “good cause” burden. Accordingly, Plaintiffs’ choice of venue should be respected and Delek’s

motion to transfer (Dkt. No. 24) is DENIED.
        SIGNED this 3rd day of January, 2012.
         SIGNED this 5th day of June, 2019.




                                                       ____________________________________
                                                       ROY S. PAYNE
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  10
